DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “a set of pillars carried on the substrate having a first pillar having a height relative to the substrate in the range of 10 µm to 160,000 µm”, whereas the Specification recites the first pillar having a height relative to the substrate in the range of 10 µm to 400µm (see paragraphs [6] and [46] in Applicant’s present Specification). Thus, the Specification does not provide support for the limitation “a set of pillars carried on the substrate having a first pillar having a height relative to the substrate in the range of 10 µm to 160,000 µm”, as recited in claim 7.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,377,044. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,377,044 encompass or include that which is recited in claims 1-7 of the present patent application.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,273,557. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,273,557 encompass or include that which is recited in claims 1-7 of the present patent application.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,889,005. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 10,889,005 encompass or include that which is recited in claims 1-7 of the present patent application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobe et al. (US 2012/0027990) [hereinafter Kobe].
Kobe discloses a microstructure arrangement (Fig. 1) comprising a substrate (backing layer 21) disposed on a gripping surface; a set of pillars (stems 26) disposed on the substrate with each pillar having a cross section area in the range of 100 µm2 to 160,000µm2 (paragraph [0085]), and wherein the set of pillars (stems) are inherently configured to cooperate to have a physical property of a grip force in excess of 50N with a contact area of 25% or less as determined by the friction testing method, since the structure disclosed in Kobe is substantially identical to that of the claimed microstructure arrangement. The limitation “for gripping a low coefficient of friction material” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for gripping a low coefficient of friction material” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 2, Kobe discloses the set of pillars having a coefficient of friction in the range of about 0.7 to about 1.4 (paragraph [0008]).
Regarding claim 3, the microstructure arrangement disclosed in Kobe inherently includes the physical property of grip force in excess of 55N with a contact area of 20% or less, since the structure of the microstructure arrangement disclosed in Kobe is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 4, the microstructure arrangement disclosed in Kobe inherently includes the physical property of grip force in excess of 60N with a contact area of 10% or less, since the structure of the microstructure arrangement disclosed in Kobe is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 5, claim 5 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Kobe clearly teaches all the structural limitations of the claimed microstructure arrangement. Accordingly, the microstructure arrangement of Kobe is capable of performing the intended use recited in claim 5. 
Regarding claim 6, Kobe discloses the first set of pillars having an angle of orientation to the substrate of greater than 75 degrees (Fig. 1).
Regarding claim 7, Kobe discloses a microstructure arrangement (Fig. 1) comprising a substrate (backing layer 21) disposed on a gripping surface; a set of pillars (stems 26) disposed on the substrate with each pillar having a height relative to the substrate in the range of 10 µm to 160,000 µm (paragraph [0085]), and a pitch determined from the center of a second pillar in the range of 20 µm to 1000 µm (paragraph [0085]), and wherein the set of pillars are configured to cooperate to have a coefficient of friction in the range of about 0.7 to about 1.4 against human skin (paragraphs [0007-0008]).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesika et al. (US 2015/0159067) [hereinafter Pesika].
Regarding claims 1 and 2, Pesika discloses a microstructure arrangement comprising a substrate disposed on a gripping surface (Fig. 4), a set of pillars disposed on the substrate with each pillar having a cross section area in the range of 100 µm2 to 160,000 µm2 (paragraphs [0046] and [0060]), and wherein the set of pillars are inherently configured to cooperate to have the physical property of grip force in excess of 50N with a contact area of 25% or less and are inherently configured to cooperate to have a coefficient of friction in the range of about 0.7 to about 1.4, since the structure of the microstructure arrangement disclosed in Pesika is substantially identical to that of the claimed microstructure arrangement.
The limitation “for gripping a low coefficient of friction material” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for gripping a low coefficient of friction material” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 3, the microstructure arrangement disclosed in Pesika inherently includes the physical property of grip force in excess of 55N with a contact area of 20% or less, since the structure of the microstructure arrangement disclosed in Pesika is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 4, the microstructure arrangement disclosed in Pesika inherently includes the physical property of grip force in excess of 60N with a contact area of 10% or less, since the structure of the microstructure arrangement disclosed in Pesika is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 5, claim 5 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Pesika clearly teaches all the structural limitations of the claimed microstructure arrangement. Accordingly, the microstructure arrangement of Pesika is capable of performing the intended use recited in claim 5. 
Regarding claim 6, Pesika discloses the set of pillars having an angle of orientation to the substrate of greater than 75 degrees (Fig. 3).
Regarding claim 7, Pesika discloses a microstructure arrangement comprising a substrate disposed on a gripping surface (Fig. 4), a set of pillars carried on the substrate having a first pillar having a height relative to the substrate in the range of 10 µm to 160,000 µm and a pitch determined from the center of a second pillar in the range of 20 µm to 1000 µm (paragraphs [0046] and [0060]), and wherein the set of pillars define a microstructure arrangement on the substrate that inherently cooperate to have a coefficient of friction in the range of about 0.7 to about 1.4 against a material taken from the group consisting of human skin, steel , polymer and any combination thereof, since the structure of the microstructure arrangement disclosed in Pesika is substantially identical to that of the claimed microstructure arrangement.
The limitation “for gripping a low coefficient of friction material” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for gripping a low coefficient of friction material” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulseman et al. (US 9,120,670) [hereinafter Hulseman].
Regarding independent claim 1, Hulseman discloses a microstructure arrangement comprising a substrate (extrudate) disposed on a gripping surface; a set of pillars (microstructures; col. 5, lines 22-25) disposed on the substrate with each pillar having a cross section area in the range of 100 µm2 to 160,000 µm2 (col. 6, lines 5-15), wherein the set of pillars are inherently configured to cooperate to have the physical property of a grip force in excess of 50N with a contact area of 25% or less as determined by the friction testing method, since the structure disclosed in Hulseman is substantially identical to that of the claimed microstructure arrangement. 
The limitation “for gripping a low coefficient of friction material” in claim 1 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for gripping a low coefficient of friction material” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.
Regarding claim 2, the set of pillars inherently have a coefficient of friction in a range of about 0.7 to about 1.4, since the structure of the microstructure arrangement disclosed in Hulseman is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 3, the microstructure arrangement disclosed in Hulseman inherently includes the physical property of grip force in excess of 55N with a contact area of 20% or less, since the structure of the microstructure arrangement disclosed in Hulseman is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 4, the microstructure arrangement disclosed in Hulseman inherently includes the physical property of grip force in excess of 60N with a contact area of 10% or less, since the structure of the microstructure arrangement disclosed in Hulseman is substantially identical to that of the claimed microstructure arrangement.
Regarding claim 5, claim 5 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Hulseman clearly teaches all the structural limitations of the claimed microstructure arrangement. Accordingly, the microstructure arrangement of Hulseman is capable of performing the intended use recited in claim 5. 
Regarding claim 6, Hulseman discloses the set of pillars having an angle of orientation to the substrate of greater than 75 degrees (Figs. 9 and 10).
Regarding independent claim 7, Hulseman discloses a microstructure arrangement comprising a substrate (extrudate) disposed on a gripping surface; a set of pillars (microstructures; col. 5, lines 22-25) carried on the substrate with each pillar having a height relative to the substrate in the range of 10 µm to 160,000 µm (col. 6, lines 5-15), and a pitch determined from the center of a second pillar in the range of 20 µm to 1000 µm (col. 6, lines 5-15), wherein the set of pillars define a microstructure arrangement on the substrate that inherently cooperate to provide a coefficient of friction in the range of about 0.7 to about 1.4 against a material taken from the group consisting of human skin, steel , polymer and any combination thereof, since the structure of the microstructure arrangement disclosed in Hulseman is substantially identical to that of the claimed microstructure arrangement.
The limitation “for gripping a low coefficient of friction material” in claim 7 has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. The preamble “for gripping a low coefficient of friction material” is merely reciting the intended use of the claimed structure and a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See MPEP 2111.02.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781